242 F.2d 750
William H. CARTER, Appellant,v.Vernon L. PEPPERSACK, Warden, Maryland Penitentiary, Appellee.
No. 7377.
United States Court of Appeals Fourth Circuit.
Argued March 13, 1957.
Decided April 1, 1957.

William H. Carter, pro se.
James H. Norris, Jr., Sp. Asst. Atty. Gen. of Maryland (C. Ferdinand Sybert, Atty. Gen. of Maryland, on the brief) for appellee.
Before PARKER, Chief Judge, and SOPER and SOBELOFF, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying a petition for a writ of habeas corpus by a person imprisoned under the judgment and sentence of a court of the State of Maryland. It appears that the facts have been fully considered by the Maryland courts, and there is no reason to think that the case has not been properly handled by them. See opinion of Judge Chesnut below and also the opinion of the Court of Appeals of Maryland in Carter v. Warden of Maryland Penitentiary, 210 Md. 657, 124 A. 574, certiorari denied 352 U.S. 900, 77 S. Ct. 136, 1 L. Ed. 89. See also Brown v. Allen, 344 U.S. 443, 463-465, 73 S. Ct. 397, 97 L. Ed. 469. As there is no certificate of probable cause as required by 28 U.S.C. § 2253, the appeal must be dismissed. Presley v. Pepersack, 4 Cir., 227 F.2d 325; Parker v. Warden, Maryland Penitentiary, 4 Cir., 198 F.2d 72; Tyson v. Swenson, 4 Cir., 198 F.2d 308; Hanson v. Warden, Maryland Penitentiary, 4 Cir., 198 F.2d 470; Hobbs v. Swenson, 4 Cir., 199 F.2d 268; Harris v. Swenson, 4 Cir., 199 F.2d 269. If there were any merit in the appeal, one of the members of this court would grant the certificate; but under the circumstances of the case, we do not feel that we would be justified in granting it.


2
Appeal dismissed.